--------------------------------------------------------------------------------

EXHIBIT 10.1
 
FIRST AMENDMENT TO CASINO OPERATIONS LEASE




    THIS FIRST AMENDMENT TO CASINO OPERATIONS LEASE (“Amendment”) is made as of
the 8th day of April, 2013, by and between Hyatt Equities, L.L.C., a Delaware
limited liability company (“Landlord”) and Gaming Entertainment (Nevada) LLC, a
Nevada limited liability company (“Tenant”).


W I T N E S S E T H


    WHEREAS, Landlord and Tenant are parties to that certain Casino Operations
Lease dated June 28, 2011 (as the same may be further amended, restated,
exchanged, substituted, extended or otherwise modified from time to time, the
“Casino Lease”);


    WHEREAS, Landlord and Tenant are parties to that certain Second Lien
Security Agreement dated June 29, 2011 (as the same may be further amended,
restated, exchanged, substituted, extended or otherwise modified from time to
time, the “Security Agreement”) pursuant to which Tenant has provided Landlord
with a security interest in all of Tenant’s interest in the Casino Lease, the
Premises and the personal property all as described in the Security Agreement,
as security for the full and prompt payment and performance of all of Tenant’s
obligations under the Casino Lease and the Security Agreement, as described
therein; and


    WHEREAS, the parties hereto have agreed to amend the Casino Lease as
provided herein.


    NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


    1.   Recitals.  The foregoing recitals shall constitute an integral part of
this Amendment, and this Amendment shall be construed in consideration
thereof.  All capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Casino Lease.


    2.   Initial Term.  Section 3.1 of the Casino Lease is hereby deleted in its
entirety and replaced with the following:


       3.1           Initial Term.  The term of this Lease shall begin
(“Commencement Date”) at such time as Tenant commences its Gaming Operations at
the Project, and, unless extended as provided below, shall end at 11:59 p.m. on
the date immediately preceding the seventh (7th) anniversary of the Commencement
Date (“Initial Term”).
 
 
 

--------------------------------------------------------------------------------

 
 
    Landlord and Tenant hereby acknowledge and agree that the Commencement Date
under the Casino Lease is September 1, 2011, and that the Initial Term ends at
11:59 p.m. on August 31, 2018.


    3.   Additional Term.  Section 3.2 of the Casino Lease is hereby amended as
follows.  In the first sentence of Section 3.2, “initial Term” is deleted and
replaced with “Initial Term” and “or Additional Term” following “initial Term”
is hereby deleted.
 
    4.   No Other Changes.  Except as otherwise herein expressly provided, the
Casino Lease shall continue in full force and effect, as amended by this
Amendment.
 
    5.   Authority.  Subject to the preceding paragraph, Landlord and Tenant
hereby covenant and warrant that they have full right and authority to enter
into this Amendment.
 
    6.   Tenant Estoppel.  Tenant hereby represents and warrants to Landlord
that as of the date hereof that neither Tenant, nor Landlord, is in default
under any of the terms, covenants or provisions of the Casino Lease or the
Security Agreement.  As of the date hereof, Tenant has no knowledge of any event
which, but for the passage of time or the giving of notice or both, would
constitute an event of default by either Landlord or Tenant under the Casino
Lease or Security Agreement.
 
    7.   Ratification.  Except as otherwise expressly modified by the terms of
this Amendment, the Casino Lease and Security Agreement remain unchanged and
shall continue in full force and effect.  All terms, covenants, and conditions
of the Casino Lease (not expressly modified herein) and the Security Agreement
are hereby confirmed and ratified and remain in full force and effect, and
constitute valid and binding obligations of Tenant and Landlord enforceable
according to the terms thereof.
 
    8.   Successors.  This Amendment shall be binding upon, and shall inure to
the benefit of, the parties hereto and their respective successors and assigns.
 
    9.   Counterparts; Facsimile/Electronic Signatures.  This Amendment may be
executed in counterparts and each such counterpart shall be deemed an original
and all of which together shall constitute a single Amendment.  The parties
agree that signatures to this Amendment may be delivered by facsimile or by
electronic transmission in lieu of an original signature, and such facsimile or
electronic signature page that shall be deemed to be originals and may be relied
on to the same extent as the originals.
 


Signatures on following page.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.
 

 LANDLORD   TENANT            
HYATT EQUITIES, L.L.C., a
Delaware limited liability company
 
GAMING ENTERTAINMENT (NEVADA)
LLC, a Nevada limited liability company
                      By: 
/s/ Steve Sokal
  By:
/s/ Mark J. Miller
   
 
   
 
  Its:
Sr. Vice President
  Its:
Chief Operating Officer
 

End of document.